Citation Nr: 0509040	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas


THE ISSUES

1.  Entitlement to payment or reimbursement of private 
medical expenses incurred at the Rio Grande Regional Hospital 
from May 13, 2002, to May 14, 2002.

2.  Entitlement to payment or reimbursement of private 
medical expenses incurred at the Rio Grande Regional Hospital 
from May 17, 2002, to May 21, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active duty from July 1965 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September and October 2002 determinations by 
the Department of Veterans Affairs Medical Center (VAMC) in 
San Antonio, Texas, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claims for entitlement to reimbursement or 
payment for the cost of unauthorized private medical care 
have been adjudicated under the provisions of 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120, pertaining to payment of 
reimbursement of the expenses of hospital care and other 
medical services not previously authorized.  

However, the claims have not been adjudicated pursuant to the 
provisions of 38 U.S.C.A. § 1725, which provide general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  Accordingly, the claims 
must be readjudicated under the provisions of 38 U.S.C.A. § 
1725; 38 C.F.R. §§ 17.1000-17.1008.  Any evidence necessary 
for readjudication under these provisions should also be 
obtained.

While it is unclear whether or not the Veterans Claims 
Assistance Act of 2000 (VCAA) applies in claims adjudicated 
under Chapter 17, Title 38 of the United States Code, as the 
case must be remanded for the foregoing reason, the 
opportunity presents itself for correction of any technical 
notice deficiencies.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

Accordingly, this case is remanded for the following actions:

1.  Notify the veteran of 1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims under 38 U.S.C.A. §§ 1725 and 
1728 ; 2) the information and evidence 
that VA will seek to obtain on his behalf; 
3) the information or evidence that he is 
expected to provide; and 4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.

2.  After undertaking any evidentiary 
development deemed necessary, readjudicate 
the veteran's claims of entitlement to 
payment or reimbursement for medical 
expenses with specific consideration given 
to the provisions of 38 U.S.C.A. § 1725 
and its implementing regulations, as well 
as 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120.

3.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case containing the provisions of 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1008. They should be afforded the 
appropriate time period in which to 
respond.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until he is so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





